Exhibit 10am 

 

2003 LONG TERM INCENTIVE PLAN

OF

C. R. BARD, INC.

SECTION 1. - Purpose of the Plan

The 2003 Long Term Incentive Plan of C. R. Bard, Inc. is designed to attract and
retain the services of selected employees of the Corporation and its
Subsidiaries and to motivate such employees to exert their best efforts on
behalf of the Corporation and its Subsidiaries by providing incentives through
the granting of Awards. The Corporation expects that it will benefit from the
added interest that such employees will have in the welfare of the Corporation
as a result of their proprietary interest in the Corporation's success. The Plan
may be used to grant equity-based awards under various compensation programs of
the Corporation, as determined in the discretion of the Compensation Committee
of the Board of Directors of the Corporation and in accordance with the terms
hereof. The Committee shall have the full authority to establish the terms and
conditions of any Award granted under the Plan, subject to the terms and
limitations contained herein.

SECTION 2. - Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

Act
: The Securities Exchange Act of 1934, as amended (or any successor statute
thereto).
Award
: An Option, Stock Appreciation Right or Other Stock-Based Award granted
pursuant to the Plan.
Board
: The Board of Directors of the Corporation.
Change of Control
: A change of control of the nature that would be required to be reported in
response to Item 1(a) of the Current Report on Form 8-K as in effect on April
16, 2003, pursuant to Section 13 or 15(d) of the Act (other than such a change
of control involving a Permitted Holder);
provided
, that, without limitation, a Change of Control shall be deemed to have occurred
if:
 i.  any "person" (other than a Permitted Holder) shall become the "beneficial
     owner", as those terms are defined below, of capital stock of the
     Corporation, the voting power of which constitutes 20% or more of the
     general voting power of all of the Corporation's outstanding capital stock;
     or
 ii. individuals who, as of April 16, 2003, constituted the Board (the
     "Incumbent Board") cease for any reasons to constitute at least a majority
     of the Board; provided, that any person becoming a Director subsequent to
     April 16, 2003, whose election, or nomination for election by the
     Corporation's shareholders, was approved by a vote of at least three
     quarters of the Directors comprising the Incumbent Board (other than an
     election or nomination of an individual whose initial assumption of office
     is in connection with an actual or threatened election contest relating to
     the election of the Directors of the Corporation, which is or would be
     subject to Rule 14a-11 of the Regulation 14A promulgated under the Act)
     shall be, for purposes of the Plan, considered as though such person were a
     member of the Incumbent Board.

     For purposes of the definition of Change of Control, the following
     definitions shall be applicable:

      1. The term "person" shall mean any individual, group, corporation or
         other entity.
      2. For purposes of this definition only, any person shall be deemed to be
         the "beneficial owner" of any shares of capital stock of the
         Corporation:
          i.   which that person owns directly, whether or not of record, or
          ii.  which that person has the right to acquire pursuant to any
               agreement or understanding or upon exercise of conversion rights,
               warrants, or options or otherwise, or
          iii. which are beneficially owned, directly or indirectly (including
               shares deemed owned through application of clause (ii) above), by
               an "affiliate" or "associate" (as defined in the rules of the
               Securities and Exchange Commission under the Securities Act of
               1933, as amended) of that person, or
          iv.  which are beneficially owned, directly or indirectly (including
               shares deemed owned through application of clause (ii) above), by
               any other person with which that person or such person's
               "affiliate" or "associate" (defined as aforesaid) has any
               agreement, arrangement or understanding for the purpose of
               acquiring, holding, voting or disposing of capital stock of the
               Corporation.
     
      3. The outstanding shares of capital stock of the Corporation shall
         include shares deemed owned through application of clauses (2)(ii),
         (iii) and (iv), above, but shall not include any other shares which may
         be issuable pursuant to any agreement or upon exercise of conversion
         rights, warrants or options, or otherwise, but which are not actually
         outstanding.

Code
: The Internal Revenue Code of 1986, as amended (or any successor statute
thereto).
Committee
: The Compensation Committee of the Board, or such other committee as may be
designated by the Board.
Corporation
: C. R. Bard, Inc., a New Jersey corporation.
Director
: A member of the Board.
Disability
: Inability of a Participant to perform in all material respects his duties and
responsibilities to the Corporation, or any Subsidiary of the Corporation, by
reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the Committee may reasonably
determine in good faith. The Disability determination shall be in the sole
discretion of the Committee.
Effective Date
: April 16, 2003, provided that the Plan shall have been approved by the
shareholders of the Corporation.
Fair Market Value
: On a given date, (i) if there should be a public market for the Shares on such
date, the arithmetic mean of the high and low prices of the Shares as reported
on such date on the Composite Tape of the principal national securities exchange
on which such Shares are listed or admitted to trading, or, if the Shares are
not listed or admitted on any national securities exchange, the arithmetic mean
of the per Share closing bid price and per Share closing asked price on such
date as quoted on the National Association of Securities Dealers Automated
Quotation System (or such market in which such prices are regularly quoted) (the
"NASDAQ"), or, if no sale of Shares shall have been reported on the Composite
Tape of any national securities exchange or quoted on the NASDAQ on such date,
then the immediately preceding date on which sales of the Shares have been so
reported or quoted shall be used, and (ii) if there should not be a public
market for the Shares on such date, the Fair Market Value shall be the value
established by the Committee in good faith.
ISO
: An Option that is also an incentive stock option granted pursuant to Section
6(d) of the Plan.
LSAR
: A limited stock appreciation right granted pursuant to Section 7(d) of the
Plan.
Other Stock-Based Awards
: Awards granted pursuant to Section 8 of the Plan.
Option
: A stock option granted pursuant to Section 6 of the Plan.
Option Price
: The purchase price per Share of an Option, as determined pursuant to Section
6(a) of the Plan.
Participant
: An employee of the Corporation or any of its Subsidiaries who is selected by
the Committee to participate in the Plan.
Permitted Holder
means, as of the date of determination: (i) an employee benefit plan (or trust
forming a part thereof) maintained by the Corporation or any corporation or
other person of which a majority of its voting power of its voting equity
securities or equity interest is owned, directly or indirectly, by the
Corporation (a "Controlled Entity"); (ii) the Corporation or any Controlled
Entity; (iii) any entity, which directly or indirectly through a majority-owned
Subsidiary, following a transaction described in paragraph (d) above, owns the
stock or assets of the Corporation, and in which a majority of the combined
voting power of the voting securities of such entity is held by the shareholders
of the Corporation who were shareholders of the Corporation immediately prior to
such transaction, in substantially the same proportion to each other that they
were prior to the transaction; or (iv) an underwriter in a public offering, or
purchaser in a private placement, of capital stock by the Corporation.
Performance-Based Awards
: Certain Other Stock-Based Awards granted pursuant to Section 8(b) of the Plan.
Plan
: The 2003 Long Term Incentive Plan of C. R. Bard, Inc., as amended from time to
time.
Shares
: Shares of common stock of the Corporation.
Stock Appreciation Right
: A stock appreciation right granted pursuant to Section 7 of the Plan.
Subsidiary
: A subsidiary corporation, as defined in Section 424(f) of the Code (or any
successor section thereto).

SECTION 3. - Shares Subject to the Plan

Subject to adjustment as provided in Section 9, (i) the total number of Shares
which may be issued under the Plan is 3,000,000 and (ii) the maximum number of
Shares for which Options and Stock Appreciation Rights or Other Stock-Based
Awards under Section 8(b) may be granted during a calendar year to any
Participant shall not exceed 450,000. The maximum number of Shares that may be
granted as Awards of restricted Shares, unrestricted Shares and restricted Share
units shall not exceed 1,200,000 shares in the aggregate. The Shares may
consist, in whole or in part, of unissued Shares or treasury Shares. The
issuance of Shares or the payment of cash upon the exercise of an Award or in
consideration of the cancellation or termination of an Award shall reduce the
total number of Shares available under the Plan, as applicable. Shares subject
to Awards which are forfeited, terminate or otherwise lapse will be added back
to the aggregate number of Shares available under the Plan.

SECTION 4. - Administration

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof; it is expected that
such subcommittee shall consist solely of at least two individuals who are
intended to qualify as "Non-Employee Directors" within the meaning of Rule 16b-3
under the Act (or any successor rule thereto) and "outside directors" within the
meaning of Section 162(m) of the Code (or any successor section thereto);
provided, however, that the failure of the subcommittee to be so constituted
shall not impair the validity of any Award made by such subcommittee. Subject to
the provisions of the Plan, the Committee shall have exclusive power to select
the Participants and to determine the amount of, or method of determining, the
Awards to be made to Participants. All Awards granted to Participants under the
Plan shall be evidenced by an Award agreement which specifies the type of Award
granted pursuant to the Plan, the number of Shares underlying the Award and all
terms governing the Award, including, without limitation, terms regarding
vesting, exercisability and expiration of the Award. Awards may, in the
discretion of the Committee and to the extent permitted by Section 6(a), be made
under the Plan to Participants in assumption of, or in substitution for,
outstanding awards previously granted by the Corporation or its affiliates or an
entity acquired by the Corporation or with which the Corporation combines. The
number of Shares underlying such substitute awards shall be counted against the
aggregate number of Shares available for Awards under the Plan. The Shares
underlying such previously outstanding awards, if such awards were Awards under
this Plan, shall be added back to the aggregate number of Shares available under
the Plan. The Committee is authorized to interpret the Plan, to establish, amend
or rescind any rules and regulations relating to the Plan and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority, consistent with the provisions of the Plan, to establish the
terms and conditions of any Award and to waive any such terms or conditions at
any time (including, without limitation, accelerating or waiving any vesting
conditions). The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other taxes as a result
of the exercise, grant or vesting of an Award as a condition to such exercise,
grant or vesting. Unless the Committee specifies otherwise, the Participant may
elect to pay a portion or all of such withholding taxes by (a) delivery in
Shares or (b) having Shares withheld by the Corporation from any Shares that
would have otherwise been received by the Participant.

SECTION 5. - Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

SECTION 6. - Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
non-qualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements between the Corporation and the Option
recipient, and shall be subject to the foregoing and the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Committee shall determine:

Option Price
. The Option Price per Share shall be determined by the Committee, but shall not
be less than 100% of the Fair Market Value of the Shares on the date an Option
is granted, except for Options granted in assumption of or substitution for
outstanding awards previously granted by the Corporation or its affiliates or an
entity that the Corporation acquires or with which the Corporation combines, in
any case in a transaction contemplated by Section 9(a). Except as otherwise
provided in this Section 6(a), the Committee shall not have the authority to
reduce the Option Price per Share of any outstanding Option granted pursuant to
the Plan by amendment or cancellation and substitution of the outstanding Option
or by any other action of the Committee without the approval of the
Corporation's shareholders.
Exercisability
. Options granted under the Plan shall be vested and exercisable at such times
and upon such terms and conditions as may be determined by the Committee, but in
no event shall an Option be exercisable more than ten years after the date it is
granted.
Exercise of Options
. Except as otherwise provided in the Plan or in an Award agreement, an Option
may be exercised for all, or from time to time any part, of the Shares for which
it is then vested and exercisable. For purposes of Section 6 of the Plan, the
exercise date of an Option shall be the later of the date a notice of exercise
is received by the Corporation and, if applicable, the date payment is received
by the Corporation pursuant to clauses (i), (ii), (iii) or (iv) in the following
sentence. The purchase price for the Shares as to which an Option is exercised
shall be paid to the Corporation in full at the time of exercise at the election
of the Participant (i) in cash or its equivalent (
e.g.
, by check), (ii) to the extent permitted by the Committee, in Shares having a
Fair Market Value equal to the aggregate Option Price for the Shares being
purchased and satisfying such other requirements as may be imposed by the
Committee;
provided
, that such Shares have been held by the Participant for no less than six months
(or such other period as established from time to time by the Committee in order
to avoid adverse accounting treatment applying generally accepted accounting
principles), (iii) partly in cash and, to the extent permitted by the Committee,
partly in such Shares or (iv) if there is a public market for the Shares at such
time, subject to rules and limitations established by the Committee, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Corporation an amount
out of the proceeds of such sale equal to the aggregate Option Price for the
Shares being purchased. No Participant shall have any rights to dividends or
other rights of a stockholder with respect to Shares subject to an Option until
the Participant has given written notice of exercise of the Option, paid in full
for such Shares, received such Shares from the Corporation and, if applicable,
has satisfied any other conditions imposed by the Committee pursuant to the
Plan.
Incentive Stock Options
. The Committee may grant Options under the Plan that are intended to be ISOs.
Such ISOs shall comply with the requirements of Section 422 of the Code (or any
successor section thereto). Except as otherwise permitted in Section 422 of the
Code (or any successor section thereto), no ISO may be granted to any
Participant who, at the time of such grant, owns more than ten percent of the
total combined voting power of all classes of stock of the Corporation or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant shall promptly notify the Corporation
of such disposition and of the amount realized upon such disposition. All
Options granted under the Plan are intended to be nonqualified stock options,
unless the applicable Award agreement expressly states that the Option is
intended to be an ISO. If an Option is intended to be an ISO, and if for any
reason such Option (or portion thereof) shall not qualify as an ISO, then, to
the extent of such failure to qualify, such Option (or portion thereof) shall be
regarded as a nonqualified stock option granted under the Plan;
provided
, that such Option (or portion thereof) otherwise complies with the Plan's
requirements relating to nonqualified stock options. In no event shall any
member of the Committee, the Corporation or any of its Affiliates (or their
respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.
Attestation
. Wherever in this Plan or any agreement evidencing an Award a Participant is
permitted to pay the exercise price of an Option or taxes relating to the
exercise of an Option by delivering Shares, the Participant may, subject to
procedures satisfactory to the Committee, satisfy such delivery requirement by
presenting proof that he or she is the beneficial owner (as such term is defined
in Rule 13d-3 under the Act (or any successor rule thereto)) of such Shares, in
which case the Corporation shall treat the Option as exercised without further
payment and shall withhold such number of Shares from the Shares acquired by the
exercise of the Option.

SECTION 7. - Terms and Conditions of Stock Appreciation Rights

Grants
. The Committee also may grant (i) a Stock Appreciation Right independent of an
Option or (ii) a Stock Appreciation Right in connection with an Option, or a
portion thereof. A Stock Appreciation Right granted pursuant to clause (ii) of
the preceding sentence (A) may be granted at the time the related Option is
granted or at any time prior to the exercise or cancellation of the related
Option, (B) shall cover the same number of Shares covered by an Option (or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).
Terms
. The exercise price per Share of a Stock Appreciation Right shall be an amount
determined by the Committee but in no event shall such amount be less than the
greater of (i) the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted or, in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the Option Price of
the related Option and (ii) the minimum amount permitted by applicable laws,
rules, by-laws or policies of regulatory authorities or stock exchanges. Each
Stock Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the exercise price per
Share, times (ii) the number of Shares covered by the Stock Appreciation Right
and as to which the Stock Appreciation Right is exercised. Each Stock
Appreciation Right granted in conjunction with an Option, or a portion thereof,
shall entitle a Participant to surrender to the Corporation the unexercised
Option, or any portion thereof, and to receive from the Corporation in exchange
therefor an amount equal to (i) the excess of (A) the Fair Market Value on the
exercise date of one Share over (B) the Option Price per Share, times (ii) the
number of Shares covered by the Option, or portion thereof, which is
surrendered. The date a notice of exercise is received by the Corporation shall
be the exercise date. Payment shall be made in Shares or in cash, or partly in
Shares and partly in cash (any such Shares valued at such Fair Market Value),
all as shall be determined by the Committee. Stock Appreciation Rights may be
exercised from time to time in whole or in part upon actual receipt by the
Corporation of written notice of exercise stating the number of Shares with
respect to which the Stock Appreciation Right is being exercised. No fractional
Shares will be issued in payment for Stock Appreciation Rights, but instead cash
will be paid for a fraction or, if the Committee should so determine, the number
of Shares will be rounded downward to the next whole Share.
Limitations
. The Committee may impose, in its discretion, such conditions upon the
exercisability or transferability of Stock Appreciation Rights as it may deem
fit.
Limited Stock Appreciation Rights
. The Committee may grant LSARs that are exercisable upon the occurrence of
specified contingent events (including, without limitation, a Change of
Control). Such LSARs may provide for a different method of determining
appreciation, may specify that payment will be made only in cash and may provide
that any related Awards are not exercisable while such LSARs are exercisable.
Pursuant to Section 4, the Committee is authorized to amend the terms of an LSAR
held by any employee subject to Section 16 of the Exchange Act, as may be
necessary so that the holding and exercise of such LSAR will be exempt under
such Section 16.

Unless the context otherwise requires, whenever the term "Stock Appreciation
Right" is used in the Plan, such term shall include LSARs.

SECTION 8. - Other Stock-Based Awards

Generally
. The Committee, in its sole discretion, may grant or sell Awards of Shares,
Awards of restricted Shares and Awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares ("Other
Stock-Based Awards"). Such Other Stock-Based Awards shall be in such form, and
dependent on such conditions, as the Committee shall determine, including,
without limitation, the right to receive, or vest with respect to, one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives;
provided
,
however
, that the Committee may grant Awards of unrestricted Shares only if the
Committee has determined that such Award is made in lieu of salary or cash
bonus. Other Stock-Based Awards may be granted alone or in addition to any other
Awards granted under the Plan. Subject to the provisions of the Plan, the
Committee shall determine to whom and when Other Stock-Based Awards will be
made, the number of Shares to be awarded under (or otherwise related to) such
Other Stock-Based Awards; whether such Other Stock-Based Awards shall be settled
in cash, Shares or a combination of cash and Shares; and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable);
provided
,
however
, that the restricted period specified in respect of any Award of restricted
Shares shall not be less than three years, except that the Committee may (i)
provide for the restricted period to terminate at any time after one year upon
the attainment of performance-based objectives and (ii) the Committee may grant
awards of up to 150,000 restricted Shares without regard to this limitation.
Performance-Based Awards
. Notwithstanding anything to the contrary herein, certain Other Stock-Based
Awards granted under this Section 8 may be granted in a manner which is
deductible by the Corporation under Section 162(m) of the Code (or any successor
section thereto) ("Performance-Based Awards"). A Participant's Performance-Based
Awards shall be determined based on the attainment of written performance goals
approved by the Committee for a performance period established by the Committee
(i) while the outcome for that performance period is substantially uncertain and
(ii) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25 percent of the relevant performance period, or as otherwise
permitted pursuant to Section 162(m) of the Code (or any successor section
thereto). The performance goals, which must be objective, shall be based upon
one or more of the following criteria: (i) consolidated earnings before or after
taxes (including earnings before interest, taxes, depreciation and
amortization); (ii) net income; (iii) operating income; (iv) earnings per Share;
(v) return on shareholders' equity; (vi) attainment of strategic and operational
initiatives; (vii) customer income; (viii) economic value-added models; (ix)
maintenance or improvement of profit margins; (x) stock price, including,
without limitation, as compared to one or more stock indices; (xi) market share;
(xii) revenues, sales or net sales; (xiii) return on assets; (xiv) book value
per Share; (xv) expense management; (xvi) improvements in capital structure;
(xvii) costs and (xviii) cash flow. The foregoing criteria may relate to the
Corporation, one or more of its Subsidiaries or one or more of its divisions or
units, or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. In addition, to the
degree consistent with the Code, the performance goals may be calculated without
regard to extraordinary, unusual and/or non-recurring items. The Committee shall
determine whether, with respect to a performance period, the applicable
performance goals have been met with respect to a given Participant and, if they
have, so certify and ascertain the amount of the applicable Performance-Based
Award. No Performance-Based Awards will be paid for such performance period
until such certification is made by the Committee. The amount of the
Performance-Based Award actually paid to a given Participant may be less than
the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period;
provided
,
however
, that a Participant may, if and to the extent permitted by the Committee and
consistent with the provisions of Section 162(m) of the Code, elect to defer
payment of a Performance-Based Award. To the extent Section 162(m) of the Code
(or any successor section thereto) provides terms different from the
requirements of this Section 8(b), this Section 8(b) shall be deemed amended
thereby.

SECTION 9. - Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary:

Generally
. In the event after the Effective Date there is any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination,
combination or transaction or exchange of Shares or other corporate exchange, or
any distribution to shareholders of Shares or other property or securities
(other than regular cash dividends) or any transaction similar to the foregoing
or other transaction that results in a change to the Corporation's equity
capitalization, the Committee in its sole discretion and without liability to
any person may make such substitution or adjustment, if any, as it deems to be
equitable or appropriate, as to (i) the number or kind of Shares or other
securities issued or reserved for issuance pursuant to the Plan or pursuant to
outstanding Awards, (ii) the maximum number of Shares for which Options and
Stock Appreciation Rights and Other Stock-Based Awards under Section 8(b) may be
granted during a calendar year to any Participant, (iii) the maximum number of
Shares which may be granted as Awards of restricted Shares, unrestricted Shares
and restricted Share units, (iv) the Option Price, exercise price of any Stock
Appreciation Right or purchase price of any Award and/or (v) any other affected
terms of an Award or the Plan.
Change of Control
. In the event of a Change of Control after the Effective Date, except to the
extent the Committee has determined otherwise with respect to any Award at or
prior to the time of grant, (i) any outstanding Awards then held by Participants
which are unexercisable or otherwise unvested or subject to lapse restrictions
shall automatically be deemed exercisable or otherwise vested or no longer
subject to lapse restrictions, as the case may be, as of immediately prior to
the effectiveness of such Change of Control and (ii) the Committee may, but
shall not be obligated to, (A) cancel such Awards for fair value (as determined
in the sole discretion of the Committee) which, in the case of Options and Stock
Appreciation Rights, may equal the excess, if any, of value of the consideration
to be paid in the Change of Control transaction to holders of the same number of
Shares subject to such Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
Shares subject to such Options or Stock Appreciation Rights) over the aggregate
exercise price of such Options or Stock Appreciation Rights or (B) provide for
the issuance of substitute Awards that will substantially preserve the otherwise
applicable terms of any affected Awards previously granted hereunder as
determined by the Committee in its sole discretion.

SECTION 10. - No Right to Employment or Awards; Excluded Compensation Under
Other Plans

The granting of an Award under the Plan shall impose no obligation on the
Corporation or any Subsidiary to continue the employment of a Participant and
shall not lessen or affect the Corporation's or Subsidiary's right to terminate
the employment of such Participant. No Participant or other Person shall have
any claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee's determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated). No award under the Plan shall
be taken into account in determining a Participant's compensation for purposes
of any group life insurance or other employee benefit or pension plan of the
Corporation.

SECTION 11. - Successors and Assigns

The Plan shall be binding on all successors and assigns of the Corporation and a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant's creditors.

SECTION 12. - Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant. Upon the Disability of a Participant, an Award may be
exercisable by his or her conservator or representative.

SECTION 13. - Share Issuance and Delivery in Compliance With Securities Laws

If in the opinion of counsel for the Corporation (who may be an employee of the
Corporation or independent counsel employed by the Corporation), any issuance or
delivery of Shares to a Participant will violate the requirements of any
applicable federal or state laws, rules or regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, or the
Act), such issuance or delivery may be postponed until the Corporation is
satisfied that the distribution will not violate such laws, rules or
regulations. Certificates delivered to Participants pursuant to the Plan may
bear such legends as the Corporation may deem advisable.

SECTION 14. - Amendments or Termination

The Board may amend the Plan at any time, provided that no amendment shall be
made without the approval of the Shareholders of the Corporation that would (a)
increase the maximum number of Shares which may be acquired under the Plan, (b)
extend the term during which Options may be granted under the Plan, (c) permit
the Option Price per Share to be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted (other than as provided in Section
6(a)), (d) terminate restrictions applicable to Awards (except in connection
with a Participant's death, Disability or termination of employment or in
connection with a Change of Control) or (e) provide for Awards not permitted
pursuant to the terms of the Plan. The Board shall also have the right to
terminate the Plan at any time. Without the consent of a Participant (except as
otherwise provided in Section 9(a)), no amendment shall materially diminish any
of the rights of such Participant under any Award theretofore granted to such
Participant under the Plan; provided, however, that the Committee may amend the
Plan in such manner as it deems necessary to permit the granting of Awards
meeting the requirements of the Code or other applicable laws.

SECTION 15. - International Participants

With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) "covered employees"
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to conform such terms with the provisions of local law and
practice or otherwise as deemed necessary or desirable by the Committee.

SECTION 16. - Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New Jersey without regard to conflicts of laws.

SECTION 17. - Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.